department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar uniform issue list tep ra‘ ts legend decedent a_trust c sub-trust d sub-trust e sub-sub-trust f sub-sub-trustg state f date m date n date p dateq - plan x administrator s dear this is in response to your request for a private_letter_ruling submitted by your authorized representative by letter dated date concerning the proper rollover treatment of a distribution from decedent a’s retirement_plan plan x under sec_457 of the internal_revenue_code code correspondence dated date and date supplemented the request page your authorized representative has submitted the following facts and representations decedent a and you were married on date q all-times up to the time of decedent a's death _ and continued to be married at decedent a was born on date n and died on date m you were born on date p and were alive as of the date of this request decedent a participated in plan x plan x is a tax exempt employee_benefit_plan described under sec_457 of the code plan x is administered by administrator s it has been represented that as of the date of this ruling_request no distributions have been made from plan x with respect to decedent a’s interest therein it has also been represented that you have requested administrator s to make a single sum distribution of decedent a's plan x assets to spousal_rollover individual_retirement_account ira set up and maintained in your name but administrator s as plan x administrator will only make a distribution from plan x to trust c the beneficiary designated on the beneficiary designation form you desire to have all assets in plan x distributed to a spousal_rollover ira in a tax free transaction decedent a and you established trust c a joint revocable_trust trust c is an a b_trust which provides for the establishment of several sub-trusts on the death of the first spouse it has been represented that trust c and all sub-trusts created thereunder are valid under state f law decedent a named trust c as the beneficiary of her interest in plan x you consented to this designation article v paragraph b of trust c provides that if decedent a were to predecease you the trustee of trust c was to divide the trust estate into two sub- trusts sub- trust d and sub-trust e after decedent a's death you became the sole surviving settlor of trust c and pursuant to article vii paragraph a of trust c became the sole trustee thereof you continue to serve as the sole trustee of all the assets in trust c thus by reason of the death of decedent a you as sole surviving trustee have complete dominion and contro over the assets of trust c and of sub-trust d into which the plan x assets have been allocated sub-trust d is to consist of the surviving settlor's separate_property and his share of the community_property including community_property received by the trustee from insurance pension plans and other sources upon or because of the deceased settlor's death it has been represented that the surviving settlor's share of the community_property shall be satisfied by allocating to sub-trust d residential properties or tangible properties selected by the surviving settlor and otherwise by division and allocation pursuant to the trustee's powers additionally article v paragraph b a of trust c provides that if you survive decedent a by at least days the minimum additional_amount necessary as a marital_deduction to page reduce or eliminate estate_taxes are to be allocated to sub-trust d you have survived decedent a by more than days the remaining trust c property shall be allocated to sub-trust e which shall be divided into sub-sub-trust f and sub- sub-trust g you the surviving_spouse as sole trustee of trust c after decedent a’s death and pursuant to the terms of trust c allocated all proceeds of decedent a’s interest in plan x to sub-trust d - sub-trust e to fully fund sub-sub-trust f and sub-sub-trust g it is represented that you allocated sufficient other assets to under article v paragraph b a of trust c you as trustee thereof shall pay to or apply for your the surviving settlor's benefit the net_income of sub-trust d in annual or more frequent installments and as much of the principal as the trustee considers necessary for the surviving settlor's health support comfort enjoyment and general welfare considering his or her accustomed standard of living and other _ resources available for these purposes in short you as sole beneficiary and sole trustee have sole dominion and control of sub-trust d - article vi paragraph b of trust c provides in short that as sole surviving settlor you can revoke sub-trust d in its entirety at any time if sub-trust d is revoked the trustee shall promptly deliver to the surviving settlor all or the designated portion of the assets and also account for the trustee's acts since the preceding accounting thus you can revoke sub-trust d at any time and receive a distribution of all of the assets in sub-trust d under article viii paragraph z of trust c the trustee thereof shall have the power to divide allocate and distribute the trust estate in undivided interests or in_kind or partly in money and partly in_kind at valuations determined by the trustee and to sell property to make divisions or distributions the trustee shall not be obligated to make pro_rata divisions or allocations or to distribute the same assets to beneficiaries if the assets allocated or distributed have equivalent or proportionate fair_market_value additionally article vill paragraph s provides that the trustee shall have the power to take any_action and to make any election to minimize the tax_liabilities of this trust and its beneficiaries to allocate the benefits among the beneficiaries and to make adjustments to compensate for the consequences of any_tax elections investment or decision that the trustee believes has had the effect of directly or indirectly preferring one beneficiary or group of beneficiaries over others the probate code of state f power to effect distribution_of_property and money in divided or undivided interests and to adjust resulting differences in valuation a distribution_in_kind may be made pro_rata or non-pro rata and may be made pursuant to any written_agreement providing for a non pro_rata division of the aggregate value of the community provides that the trustee has the property assets or quasi-community_property assets page as noted above no distribution of any monies from plan x has been made to date you contemplate taking a single sum distribution from plan x and depositing it into a checking account under the name of trust c the named beneficiary next you as sole trustee of trust c will then write a check made payable to sub-trust d for the full amount of such distribution subsequently you as sole trustee of sub-trust d will terminate said sub-trust after which you will write a check from said sub-trust d to your ira account all of such checks will be written and deposited within days from the date of the receipt of the initial single sum distribution check from plan x thus the final deposit to the spousal_rollover ira will take place before the expiration of the day period as measured from the date of the initial receipt of the plan x distribution by the trustee of trust c base on the foregoing you request a ruling that the single sum distribution of the plan x assets to trust c with the subsequent distribution of such proceeds initially to sub-trust d and a final contribution of such proceeds to your spousal_rollover ira account is a tax free spousal_rollover with respect to your ruling_request sec_457 of the code provides the rules governing deferred_compensation plans of state and local governments and tax- exempt_organizations sec_457 of the code provides in relevant part that in the case of an eligible_retirement_plan established and maintained by an employer described in sec_457 if any portion of the balance_to_the_credit of an employee in such plan is paid to such employee in an eligible_rollover_distribution within the meaning of sec_402 and the employee transfers any portion of the property such employee receives in such distribution to an eligible_retirement_plan described in sec_402 then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code defines the term eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except for certain exceptions none of which are applicable hereto sec_402 of the code in relevant part defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 qualified_retirement_plan and iv an annuity plan described in code sec_403 sec_402 of the code provides generally that the exclusion from income shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed page sec_402 of the code states that a transfer to an eligible_retirement_plan described in i or ii of subparagraph b resulting in any portion of a distribution being excluded from gross_income under paragraph shall be treated as a rollover_contribution described in code sec_408 sec_402 of the code provides generally that if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 will apply to such distribution in the same manner as if the spouse were the employee sec_1_402_c_-2 of the income_tax regulations question and answer provides generally that if a distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee with respect to your ruling_request generally if either a decedent's plan or ira proceeds pass through a third party eg a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over either the qualified_plan or the ira proceeds into his her ira however in the present case state f law and the provisions of trust c give you as sole trustee of trust c and sub-trust d created under its terms authority to determine which trust c assets may be allocated to sub-trust d and how much of the assets you may pay to yourself as sole beneficiary of sub-trust d consistent with such grant of authority you as trustee of trust c and of sub-trust d intend to request a distribution of decedent a’s plan x balance be made to trust c then allocate the amounts distributed to sub-trust d then terminate said sub-trust d and then pay yourself as beneficiary of sub-trust d the full amount distributed from plan x upon receipt you as beneficiary intend to accomplish a timely rollover of the distribution into an ira that will be set up in your name under this set of circumstances all action taken with respect to both the plan x distribution and the subsequent rollover into an ira will be in accordance with the laws of state f and the terms of trust c and will be accomplished by you either as trustee of trust c and the sub-trusts created under its terms or as the beneficiary of sub-trust d under this set of circumstances we will not apply the general_rule set forth above therefore we conclude that the distribution to you from plan x through sub-trust d of trust c and subsequent rollover into an ira set up and maintained in your name will constitute a valid rollover as long as the rollover is timely accomplished furthermore if the plan x distribution is timely rolled over into an ira no part of such distribution will be included in your gross_income in the year of distribution and year of rollover page this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please call rerekrrereekrererere id baie alalaiaial at kkk _kkkk sincerely yours flo frances v sloan manager employee_plans technical group not a toll free number enclosures notice of intention to disclose deleted copy of ruling cc
